      Case 4:08-cr-00038-RH-GRJ Document 210 Filed 07/13/20 Page 1 of 4
                                                                             Page 1 of 4


          IN THE UNITED STATES DISTRICT COURT FOR THE
                    NORTHERN DISTRICT OF FLORIDA
                        TALLAHASSEE DIVISION



UNITED STATES OF AMERICA

v.                                              CASES NO. 4:08cr38-RH-GRJ
                                                          4:20cv264-RH-GRJ
KEVIN LAMAR RATLIFF,

             Defendant.

__________________________________/


                ORDER DENYING THE § 2255 MOTION AND
              DENYING A CERTIFICATE OF APPEALABILITY


      The defendant Kevin Lamar Ratliff has moved for relief from the order of

May 16, 2019. The motion is before the court on the magistrate judge’s report and

recommendation, ECF No. 199.

      The May 16, 2019 order reduced Mr. Ratliff’s sentence under the First Step

Act from 360 months to 262 months in custody. Mr. Ratliff says that in making a

reduction, I erred by failing to consider his post-sentencing conduct and by failing

to allow him to allocate. Mr. Ratliff asserts, in effect, that the sentence should have

been reduced further.




Case No. 4:08cr38-RH-GRJ and 4:20cv264-RH-GRJ
      Case 4:08-cr-00038-RH-GRJ Document 210 Filed 07/13/20 Page 2 of 4
                                                                            Page 2 of 4


      A district court is not required to conduct a hearing on a First Step Act

sentence reduction. See United States v. Denson, __ F.3d __, 2020 WL 3445820

(11th Cir. June 24, 2020). With no right to a hearing at all, a defendant is not

entitled to allocate. I properly considered all the 18 U.S.C. § 3553(a) sentencing

factors in determining the amount of Mr. Ratliff’s sentence reduction. Mr. Ratliff

has proffered nothing that would change the decision. The sentence as reduced is

the proper sentence.

       Mr. Ratliff styles his motion as one for relief under 28 U.S.C. § 2255.

Whether that would be the proper vehicle for relief of this kind—or even a proper

vehicle—is far from clear. But it also does not matter. Even if the motion was

properly here, and even on de novo consideration of a First Step Act sentence

reduction, I would again make the same sentence reduction. Mr. Ratliff is entitled

to nothing more.

      A defendant may appeal the denial of a § 2255 motion only if the district

court or court of appeals issues a certificate of appealability. Under 28 U.S.C.

§ 2253(c)(2), a certificate of appealability may issue “only if the applicant has

made a substantial showing of the denial of a constitutional right.” Miller-El v.

Cockrell, 537 U.S. 322, 335-38 (2003); Slack v. McDaniel, 529 U.S. 473, 483-84

(2000); Barefoot v. Estelle, 463 U.S. 880, 893 n.4 (1983); see also Williams v.



Case No. 4:08cr38-RH-GRJ and 4:20cv264-RH-GRJ
      Case 4:08-cr-00038-RH-GRJ Document 210 Filed 07/13/20 Page 3 of 4
                                                                             Page 3 of 4


Taylor, 529 U.S. 362, 402-13 (2000) (setting out the standards applicable to a

§ 2254 petition on the merits). As the Court said in Slack:

          To obtain a COA under § 2253(c), a habeas prisoner must
          make a substantial showing of the denial of a constitutional
          right, a demonstration that, under Barefoot, includes
          showing that reasonable jurists could debate whether (or, for
          that matter, agree that) the petition should have been
          resolved in a different manner or that the issues presented
          were “adequate to deserve encouragement to proceed
          further.”

529 U.S. at 483-84 (quoting Barefoot, 463 U.S. at 893 n.4). Further, in order to

obtain a certificate of appealability when dismissal is based on procedural grounds,

a petitioner must show, “at least, that jurists of reason would find it debatable

whether the petition states a valid claim of the denial of a constitutional right and

that jurists of reason would find it debatable whether the district court was correct

in its procedural ruling.” Id. at 484.

      Mr. Ratliff has not made the required showing. This order thus denies a

certificate of appealability.

      IT IS ORDERED:

      1. The report and recommendation is accepted.

      2. The clerk must enter a judgment stating, “The defendant’s motion for




Case No. 4:08cr38-RH-GRJ and 4:20cv264-RH-GRJ
      Case 4:08-cr-00038-RH-GRJ Document 210 Filed 07/13/20 Page 4 of 4
                                                                          Page 4 of 4


relief under 28 U.S.C. § 2255, as docketed on May 18, 2020, is denied.”

      3. A certificate of appealability is denied.

      SO ORDERED on July 13, 2020.

                                         s/Robert L. Hinkle
                                         United States District Judge




Case No. 4:08cr38-RH-GRJ and 4:20cv264-RH-GRJ
